Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In regard to Claim 1:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
relative time difference measurement circuitry to generate a set of indicators that correspond to differences in time differences between a set of at least three signal pairs selected from a set of signals that include at least three signals;
Figure 4 of the present application discloses the at least three signal pairs P1&P2, P2&P3, and P1&P3, which are selected from a set of signals P1, P2, P3 … PN. None of the cited prior alone or in combination teaches or fairly suggests generating a set of indicators that correspond to time differences between a set of at least three signal pairs.
In regard to Claim 8:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
a timing difference compare circuit to compare the first timing difference indicator to the second timing difference indicator to produce a first relative difference indicator, and to compare the second timing difference indicator to the third timing difference indicator to produce a second relative difference indicator, and to compare the third timing difference indicator to the first timing difference indicator to produce a third relative difference indicator; 
a timing difference ranker to, based on at least the first relative difference indicator, the second relative difference indicator, and the third relative difference indicator, rank the first timing, the second timing, and the third timing;
In regard to Claim 16:
None of the prior art or combination thereof teaches or fairly suggests the following features in combination with the other limitations of the claims:
generating a set of indicators that correspond to relative differences in time differences between a set of at least three signal pairs selected from a set of signals that includes at least three signals;
Figure 4 of the present application discloses the at least three signal pairs P1&P2, P2&P3, and P1&P3, which are selected from a set of signals P1, P2, P3 … PN. None of the cited prior alone or in combination teaches or fairly suggests generating a set of indicators that correspond to time differences between a set of at least three signal pairs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John W Poos whose telephone number is (571)270-5077. The examiner can normally be reached M-Th 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JOHN W POOS/Primary Examiner, Art Unit 2896